DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 9-10, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over MA (US 20140183627) in view of WEYERS (US 20160307884).
Regarding claim 1, MA discloses a method of manufacturing a semiconductor device, the method comprising: 
forming one or more transistor cells (transistors each comprising a gate 105, see fig 6D and fig 2, para 44-45) in a first region (active cell region 103A, see fig 6D, 103A, para 23) of a semiconductor substrate (fig 6D, 103, para 23), the semiconductor substrate having a second region (termination region, see fig 6D, para 23) that is devoid of transistor cells (no gates are formed in 103T, see fig 6D); 
forming a first dielectric material (fig 6H, 109, para 46) over the first region and the second region of the semiconductor substrate (at least 109.1 extends over all regions of the substrate, see fig 6D); 
forming a second dielectric material (fig 6H, 111, para 50) over the first dielectric material (111 is formed over 109, see fig 6H); 

etching first contact grooves into a p-type region of the pn diode (grooves 112.3 which can comprise a plurality of grooves, see para 50, are etched into diode layer 110.3 in region 102.1, see para 50, which can comprise both p- and n-doped regions, see fig 6H, para 35), second contact grooves into an n-type region of the pn diode (grooves 112.4 which can comprise a plurality of grooves, see para 50, are etched into diode layer 110.4 in region 102.2, see para 50, which can comprise both p- and n-doped regions, see fig 6H, para 35), and third contact grooves into the first region of the semiconductor substrate (grooves 112.1 and 112.2 are etched into the regions of the device containing gate trenches 105 for the transistors 105/106/103.1, see fig 6H, para 50), the first contact grooves, the second contact grooves and the third contact grooves being etched at the same time using a common contact formation process (the process in fig 6H, see para 50 and 31);
photolithographically focusing the common contact formation process on the first region of the semiconductor substrate and not on the pn diode (the photolithographic process is focused on 112.1 and 112.2 which are formed in 111 in region 103A which is on a different vertical level than the other grooves 112.3 and 112.4 which will therefore be out of focus although close to it, see fig 6H and para 31);
and filling the first contact grooves, the second contact grooves and the third contact grooves with an electrically conductive material (electrodes 107 and 108, see fig 6H, para 50).
MA fails to disclose a method comprising spacing the first contact grooves at least 50 microns from a first edge of the pn diode along which the first contact grooves runs parallel; 
spacing the second contact grooves at least 50 microns from a second edge of the pn diode along which the second contact grooves runs parallel.

spacing the second contact grooves at least 50 microns from a second edge of the pn diode along which the second contact grooves runs parallel (the contacts 312 and 314 can be 5 microns apart, and 310 can be 2000 microns across, meaning that the outer contacts would be at least 50 microns from the edge of 310, see para 61).
MA and WEYERS are analogous art because they both are directed towards methods of making semiconductor transistor devices with diodes and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of MA with the groove spacing of WEYERS because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of MA with the groove spacing of WEYERS in order to provide a device with increased area efficiency (see WEYERS para 4). 
Additionally, parameters such as the spacing between elements in the art of making semiconductor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the spacing between the sides of the diode material and the contact grooves in the method of MA in order to improve the safety and ESD current handling performance (see MA para 37).
Regarding claim 9, MA and WEYERS disclose the method of claim 1.
MA further discloses a method, wherein forming the first dielectric material and forming the pn diode comprises: 

forming polycrystalline silicon (fig  6F, 110, para 48) on the first layer of the first dielectric material over the second region but not the first region of the semiconductor substrate (110 exists in 103T and not 103A, see fig 6F); 
forming a second layer of the first dielectric material (fig 6H, 111, para 50) on the first layer over the first region of the semiconductor substrate and on the polycrystalline silicon over the second region of the semiconductor substrate; and 
forming the pn diode (doped regions 110.1 and 110.2 in 110, see fig 6G, para 49) in the polycrystalline silicon between the first layer and the second layer.
Regarding claim 10, MA and WEYERS disclose the method of claim 1, wherein forming the first dielectric material and forming the pn diode comprises: 
forming a first layer of the first dielectric material (fig 6D, 109, para 29) over the first region and the second region of the semiconductor substrate;
forming a second layer of the first dielectric material (fig 6H, 111, para 50) on the first layer over the first region of the semiconductor substrate and on the polycrystalline silicon over the second region of the semiconductor substrate; and 
forming the pn diode (doped regions 110.1 and 110.2 in 110, see fig 6G, para 49) in the polycrystalline silicon between the first layer and the second layer.
MA fails to disclose a method comprising forming amorphous silicon on the first layer of the first dielectric material over the second region but not the first region of the semiconductor substrate.
WEYERS discloses a method comprising forming amorphous silicon (300 can be formed of amorphous silicon, see para 58) on the first layer of the first dielectric material over the second region but not the first region of the semiconductor substrate.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of MA with the diode material of WEYERS in order to provide a device with increased area efficiency (see WEYERS para 4). 
Regarding claim 14, MA and WEYERS disclose the method of claim 1.
MA fails to disclose a method, wherein the pn diode comprises polycrystalline or amorphous silicon having a thickness between 300 nm and 950 nm.
WEYERS discloses a method, wherein the pn diode comprises polycrystalline or amorphous silicon having a thickness between 300 nm and 950 nm (300 can be polysilicon with a thickness of 600 nm, see para 107).
MA and WEYERS are analogous art because they both are directed towards methods of making semiconductor transistor devices with diodes and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of MA with the layer thickness of WEYERS because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of MA with the layer thickness of WEYERS in order to provide a device with increased area efficiency (see WEYERS para 4). 
Additionally, parameters such as the spacing between elements in the art of making semiconductor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the layer thickness of the diode material and the contact 
Regarding claim 15, MA and WEYERS disclose the method of claim 1.
MA fails to disclose a method, wherein the first dielectric material comprises undoped silicate glass (USG), wherein the second dielectric material comprises borophosphosilicate glass (BPSG), and wherein the pn diode comprises polycrystalline or amorphous silicon.
WEYERS discloses a method, wherein the first dielectric material comprises undoped silicate glass (USG) (410 can be USG, see para 50), wherein the second dielectric material comprises borophosphosilicate glass (BPSG) (420 can be BPSG, see para 50), and wherein the pn diode comprises polycrystalline or amorphous silicon (300/310 can be polysilicon, see para 107).
MA and WEYERS are analogous art because they both are directed towards methods of making semiconductor transistor devices with diodes and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of MA with the dielectric material of WEYERS because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of MA with the dielectric material of WEYERS in order to provide a device with increased area efficiency (see WEYERS para 4). 
Regarding claim 16, MA and WEYERS disclose the method of claim 1.
MA further discloses a method, wherein a first group of the third contact grooves extend into electrodes disposed in field plate trenches formed in the first region of the semiconductor substrate (112.1 extends into trench contacts 205, see fig 6H, para 28), and wherein a second group of the third contact grooves extend into a body region of the one or more transistor cells in the first region of the semiconductor substrate (112.2 extend into 104 and 106, see fig 6H, para 25).
Regarding claim 17, MA and WEYERS disclose the method of claim 1.

patterning the electrically conductive material to form electrodes for the one or more transistor cells formed in the first region of a semiconductor substrate (107.2 is an electrode connected to the gate electrode 205, see fig 6H, para 27), and anode and cathode electrodes for the pn diode (108 and 107.1 are electrodes connected to the p-n diode 110, see fig 6H, 27) formed over the second region of the semiconductor substrate.
Regarding claim 18, MA and WEYERS disclose the method of claim 1.
MA further discloses a method, wherein the p-type region of the pn diode abuts sidewalls of each first contact (there are p-doped regions close to 112.3 in 102.1, and more p-doped regions can be in 102.1, see fig 6H, para 50), 
wherein the n-type region of the pn diode abuts sidewalls of each second contact (there are n-doped regions close to 112.4 in 102.2, and more n-doped regions can be in 102.2, see fig 6H, para 50), and 
wherein each third contact extends into an electrode or a doped region of the one or more transistor cells in the first region of the semiconductor substrate (each of 112.1 and 112.2 extend into electrode 205 or doped region 106, see fig 6H).
Regarding claim 19, MA and WEYERS disclose a method of manufacturing a semiconductor device, the method comprising: 
forming one or more transistor cells (transistors each comprising a gate 105, see fig 6D and fig 2, para 44-45) in a semiconductor substrate (fig 6D, 103, para 23); 
forming a pn diode (PN diode formed in 110, see fig 6G, para 35) in a dielectric material (110 is surrounded by dielectric materials 109 and 111, see fig 6D, 109, para 46 and 111 is formed over 109, see fig 6H) above the semiconductor substrate; 

photolithographically focusing the common contact formation process on the first region of the semiconductor substrate and not on the pn diode (the photolithographic process is focused on 112.1 and 112.2 which are formed in 111 in region 103A which is on a different vertical level than the other grooves 112.3 and 112.4 which will therefore be out of focus although close to it, see fig 6H and para 31); and
filling the first contact grooves, the second contact grooves and the third contact grooves with an electrically conductive material  (electrodes 107 and 108, see fig 6H, para 50).
MA fails to disclose a method comprising spacing the first contact grooves at least 50 pm from a first edge of the pn diode along which the first contact grooves runs parallel; 
spacing the second contact grooves at least 50 pm from a second edge of the pn diode along which the second contact grooves runs parallel.
WEYERS discloses a method comprising spacing the first contact grooves at least 50 microns from a first edge of the pn diode along which the first contact grooves runs parallel (the contacts 312 
spacing the second contact grooves at least 50 microns from a second edge of the pn diode along which the second contact grooves runs parallel (the contacts 312 and 314 can be 5 microns apart, and 310 can be 2000 microns across, meaning that the outer contacts would be at least 50 microns from the edge of 310, see para 61).
MA and WEYERS are analogous art because they both are directed towards methods of making semiconductor transistor devices with diodes and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of MA with the groove spacing of WEYERS because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of MA with the groove spacing of WEYERS in order to provide a device with increased area efficiency (see WEYERS para 4). 
Additionally, parameters such as the spacing between elements in the art of making semiconductor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the spacing between the sides of the diode material and the contact grooves in the method of MA in order to improve the safety and ESD current handling performance (see MA para 37).
Claim 3-4, 6-7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over MA (US 20140183627) and WEYERS (US 20160307884) in view of HSIEH (US 20070176239).
Regarding claim 3, MA and WEYERS disclose the method of claim 1.
MA fails to disclose a method, wherein 

wherein etching the second contact grooves comprises etching the second contact grooves through the n-type region of the pn diode and into the lower layer of the first dielectric material.
HSIEH discloses a method, wherein 
etching the first contact grooves comprises etching the first contact grooves through the p-type region of the pn diode and into a lower layer of the first dielectric material disposed between the pn diode and the semiconductor substrate (the contact groove 170-z' can extend into the Thick Oxide layer, see fig 3B, para 23), and 
wherein etching the second contact grooves comprises etching the second contact grooves through the n-type region of the pn diode and into the lower layer of the first dielectric material (second groove 180-z' can extend into the thick oxide layer below the diode, see fig 3B, para 23).
MA and HSIEH are analogous art because they both are directed towards methods of making semiconductor transistor devices with diodes and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of MA with the groove etching depth of HSIEH because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of MA with the groove etching depth of HSIEH in order to provide effective over-voltage protection to reduce a likelihood of device damages caused by ESD (see HSIEH para 8).
Regarding claim 4, MA and WEYERS disclose the method of claim 1.
MA fails to disclose a method, wherein 

wherein etching the second contact grooves comprises etching the second contact grooves so that the second contact grooves terminate within the n-type region of the pn diode before reaching the lower layer of the first dielectric material.
HSIEH discloses a method, wherein 
etching the first contact grooves comprises etching the first contact grooves so that the first contact grooves terminate within the p-type region of the pn diode before reaching a lower layer of the first dielectric material disposed between the pn diode and the semiconductor substrate (the groove 270 can terminate in the diode before reaching the thick oxide 245, see fig 7H), and 
wherein etching the second contact grooves comprises etching the second contact grooves so that the second contact grooves terminate within the n-type region of the pn diode before reaching the lower layer of the first dielectric material (the groove 280 can terminate in the diode before reaching the thick oxide 245, see fig 7H).
MA and HSIEH are analogous art because they both are directed towards methods of making semiconductor transistor devices with diodes and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of MA with the groove etching depth of HSIEH because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of MA with the groove etching depth of HSIEH in order to provide effective over-voltage protection to reduce a likelihood of device damages caused by ESD (see HSIEH para 8).
Regarding claim 6, MA and WEYERS disclose the method of claim 1.

prior to filling the first contact grooves, the second contact grooves and the third contact grooves with the electrically conductive material, implanting p-type dopants into the first contact grooves, the second contact grooves and the third contact grooves.
HSIEH discloses a method, further comprising: 
prior to filling the first contact grooves, the second contact grooves and the third contact grooves with the electrically conductive material, implanting p-type dopants into the first contact grooves, the second contact grooves and the third contact grooves (boron ion implant performed through contact openings, see fig 7G, para 27).
MA and HSIEH are analogous art because they both are directed towards methods of making semiconductor transistor devices with diodes and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of MA with the groove doping of HSIEH because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of MA with the groove doping of HSIEH in order to provide effective over-voltage protection to reduce a likelihood of device damages caused by ESD (see HSIEH para 8).
Regarding claim 7, MA and WEYERS disclose the method of claim 6.
MA fails to disclose a method, further comprising: 
after implanting the p-type dopants and prior to filling the first contact grooves, the second contact grooves and the third contact grooves with the electrically conductive material, etching back the first dielectric material and the second dielectric material around the perimeter of each first contact groove and each second contact groove so that the pn diode is not covered by the first dielectric 
HSIEH discloses a method, further comprising: 
after implanting the p-type dopants and prior to filling the first contact grooves, the second contact grooves and the third contact grooves with the electrically conductive material, etching back the first dielectric material and the second dielectric material around the perimeter of each first contact groove and each second contact groove so that the pn diode is not covered by the first dielectric material or the second dielectric material in each region wherein the first dielectric material and the second dielectric material are etched back (second etching process to form contact holes 248, see fig 7H, para 38).
MA and HSIEH are analogous art because they both are directed towards methods of making semiconductor transistor devices with diodes and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of MA with the groove doping etching of HSIEH because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of MA with the groove doping etching of HSIEH in order to provide effective over-voltage protection to reduce a likelihood of device damages caused by ESD (see HSIEH para 8).
Regarding claim 13, MA and WEYERS disclose the method of claim 1.
MA fails to disclose a method, further comprising: 
forming a third dielectric material over the second region of the semiconductor substrate but not the first region, wherein the first dielectric material is separated from the semiconductor substrate by the third dielectric material.
HSIEH discloses a method, further comprising: 

MA and HSIEH are analogous art because they both are directed towards methods of making semiconductor transistor devices with diodes and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of MA with the third dielectric material of HSIEH because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of MA with the third dielectric material of HSIEH in order to provide effective over-voltage protection to reduce a likelihood of device damages caused by ESD (see HSIEH para 8).
Claim 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over MA (US 20140183627) and WEYERS (US 20160307884) in view of TONOMURA (US 20140070319).
Regarding claim 5, MA and WEYERS disclose the method of claim 1.
MA fails to disclose a method, wherein 
the first contact grooves extend through the second dielectric material, through an upper layer of the first dielectric material covering the pn diode and into the p-type region of the pn diode, 
wherein the second contact grooves extend through the second dielectric material, through the upper layer of the first dielectric material and into the n-type region of the pn diode, and 
wherein the third contact grooves extend through the second dielectric material, through the first dielectric material and into the first region of the semiconductor substrate.
TONOMURA discloses a method, wherein 
the first contact grooves extend through the second dielectric material, through an upper layer of the first dielectric material covering the pn diode and into the p-type region of the pn diode (the 
wherein the second contact grooves extend through the second dielectric material, through the upper layer of the first dielectric material and into the n-type region of the pn diode (the contacts 32 extend through 31 which includes 31a and 31b and reach n-region 44, see fig 4 and 8, see para 87 and 97), and 
wherein the third contact grooves extend through the second dielectric material, through the first dielectric material and into the first region of the semiconductor substrate (the contacts 32 extend through 31 which includes 31a and 31b and reach regions 6 and 7 of the substrate 5, see fig 4 and 8, see para 87 and 97).
MA and TONOMURA are analogous art because they both are directed towards methods of making semiconductor transistor devices with diodes and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of MA with the contact groove geometry of TONOMURA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of MA with the contact groove geometry of TONOMURA in order to make a device with reduced size and thickness (see TONOMURA para 65).
Regarding claim 11, MA and WEYERS disclose the method of claim 1.
MA fails to disclose a method, wherein the first contact grooves are arranged in rows that extend generally parallel with one another, and wherein the second contact grooves are arranged in rows that extend generally parallel with one another.
TONOMURA discloses a method, wherein the first contact grooves are arranged in rows that extend generally parallel with one another (rows of anode contacts 45, see figs 4-5, para 85), and 
MA and TONOMURA are analogous art because they both are directed towards methods of making semiconductor transistor devices with diodes and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of MA with the contact groove geometry of TONOMURA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of MA with the contact groove geometry of TONOMURA in order to make a device with reduced size and thickness (see TONOMURA para 65).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over MA (US 20140183627) and WEYERS (US 20160307884) in view of LUKANE (US 20020106587).
Regarding claim 12, MA and WEYERS disclose the method of claim 1.
MA fails to disclose a method, wherein the first contact grooves are arranged in a first checkerboard pattern, and wherein the second contact grooves are arranged in a second checkerboard pattern.
LUKANE discloses a method, wherein the first contact grooves (vias 35, see fig 6-7, para 47-49) are arranged in a first checkerboard pattern (See fig 7, para 47), and wherein the second contact grooves (vias 37, see fig 6-7, para 47-49) are arranged in a second checkerboard pattern (See fig 7, para 47).
MA and LUKANE are analogous art because they both are directed towards methods of making semiconductor transistor devices with diodes and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of MA with the contact groove geometry of LUKANE because they are from the same field of endeavor.
.
Response to Arguments
Applicant's arguments filed 6/4/2021 have been fully considered but they are not persuasive.
Regarding claims 1 and 19, the applicant argues that the Ma et al reference (US 20140183627, hereinafter MA) does not disclose a method wherein contact grooves or trenches are formed in a common photolithographic process both on the surface of a substrate and on a diode material on that substrate comprising “photolithographically focusing the common contact formation process on the first region of the semiconductor substrate and not on the pn diode”.  No specific arguments are presented, and the argument is unpersuasive.  As disclosed in MA paragraph 31, “the patterns defining the first and the second plurality of vias 112.sub.1 and 112.sub.2 are focused, the patterns defining the third and the fourth plurality of vias 112.sub.3 and 112.sub.4 can also be focused within an acceptable focal tolerance margin” which means that the vias 112.1 and 112.2 that are formed in the surface of the semiconductor substrate 103 are the ones in focus during the photolithographic process and that the vias 112.3 and 112.4 which are formed in the semiconductor layer 110 on top of the semiconductor substrate 103 are slightly out of focus since 110 and 103 are not coplanar.  Judging by the applicant’s specification which in paragraph 27 states “The common contact formation process is photolithographically focused on the cell region of the semiconductor substrate 200, not on the pn diode 101 … even though the pn diode 101 is formed at a different level than the focal point of the photolithography process used to form the contact grooves 220 to the cell region of the semiconductor substrate 200” this is also the case for the applicant’s method.  For at least these reasons, and those given in the rejection above, MA discloses the claimed limitation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227.  The examiner can normally be reached on 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/JONAS T BEARDSLEY/Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811